                                         Case 2:20-cv-01765-APG-EJY Document 13 Filed 12/08/20 Page 1 of 5




                                  1 Martin A. Little, Esq.
                                    Nevada Bar No. 7067
                                  2 Robert L. Rosenthal, Esq.
                                    Nevada Bar No. 6476
                                  3 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Parkway, Suite 1000
                                  4 Las Vegas, Nevada 89169
                                    Telephone: (702) 257-1483
                                  5 Email: rlr@h2law.com
                                    Email: mal@h2law.com
                                  6
                                    Attorneys for Defendant M.J. Dean Construction, Inc.
                                  7
                                                              UNITED STATES DISTRICT COURT
                                  8
                                                                     DISTRICT OF NEVADA
                                  9
                                    PARNELL COLVIN,                               Case No. 2:20-cv-01765-APG-EJY
                                 10
HOWARD & HOWARD ATTORNEYS PLLC




                                                  Plaintiff,                      DEFENDANT’S REPLY TO
                                 11                                               PLAINTIFF’S RESPONSE TO
                                    vs.                                           DEFENDANT’S MOTION TO
                                 12                                               DISMISS
                                    M.J. DEAN CONSTRUCTION, INC,
                                 13                                               (Oral argument requested)
                                                  Defendant.
                                 14                                               Action filed on September 22, 2020
                                 15

                                 16 A.       PLAINTIFF’S CLAIM FOR NEGLIGENT INFLICTION OF EMOTIONAL
                                 17          DISTRESS MUST BE DISMISSED WITH PREJUDICE BECAUSE (1) IT IS
                                             PREEMPTED BY NEVADA’S INDUSTRIAL INSURANCE ACT, AND (2)
                                 18          PLAINTIFF DID NOT SUFFER ANY PHYSICAL INJURIES

                                 19          Nevada Revised Statute 616A.020(1) provides that the “rights and remedies provided in

                                 20 [the Nevada Industrial Insurance Act] for an employee on account of an injury by accident

                                 21 sustained arising out of and in the course of the employment ... shall be exclusive of all other

                                 22 rights and remedies of the employee, his personal representatives, dependents or next of kin, at

                                 23 common law or otherwise, on account of such injury.” NRS 616A.020(1). Additionally, Nevada

                                 24 Revised Statute 616B.612(4) provides that an employer within the provisions of the NIIA “is

                                 25 relieved from other liability for recovery of damages or other compensation for those personal

                                 26 injuries unless otherwise provided by the terms of [the NIIA].” NRS 616B.612(4).

                                 27          In the present case, Plaintiff’s Opposition admits that all of the conduct that gave rise to

                                 28 his claim for negligent infliction of emotional distress (“NIED”) occurred during the course and

                                                                                      1
                                          Case 2:20-cv-01765-APG-EJY Document 13 Filed 12/08/20 Page 2 of 5




                                  1 scope of his employment. Therefore, his claim for NIED must be preempted, as a matter of law,

                                  2 by the NIIA. See Wood v. Safeway, 121 Nev. 724, 121 P.3d 1026 (2005), and in Young v.

                                  3 Zappos.com, Inc., 2010 WL 1612140 (D. Nev. 2010),

                                  4          Additionally, Plaintiff only claims that he suffered boilerplate injuries – none of any

                                  5 tangible physical nature – which renders his claim for NIED untenable. See Whittemore v. Vast

                                  6 Holdings Group, LLC, 2:19-cv-01951-GMN-EJY2020 WL 5848096 (D. Nev. Sep. 30, 2020) (slip

                                  7 copy); Kennedy v. Carriage Cemetery Servs., Inc., 727 F. Supp. 2d 925, 934 (D. Nev. 2010). If

                                  8 “emotional distress damages are not secondary to physical injuries, but rather, precipitate physical

                                  9 symptoms, either a physical impact must have occurred or, in the absence of physical impact,

                                 10 proof of ‘serious emotional distress' causing physical injury or illness must be presented.” Ferm
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 v. McCarty, No. 2:12-cv-00782-RFB-PAL, 2014 WL 6983234, at *7 (D. Nev. Dec. 9, 2014),

                                 12 citing Barmettler v. Reno Air, Inc., 956 P.2d 1382, 1387 (Nev. 1998).

                                 13          Ironically, Plaintiff’s Opposition cites the case of Burns v. Mayer, 175 F. Supp. 2d 1259,

                                 14 1269 (D. Nev. 2001), for the proposition that he can maintain a claim against Defendant for NIED.

                                 15 However, Burns is wholly inapposite, because in Burns, plaintiff alleged that she was repeatedly

                                 16 physically assaulted, which is obviously not the case here.

                                 17          Accordingly, Plaintiff’s claim for NIED should be dismissed with prejudice, particularly

                                 18 because amending his complaint would be futile. See Johnson v. Buckley, 356 F.3d 1067, 1077

                                 19 (9th Cir. 2004); Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995); and Yourish v. Cal.

                                 20 Amplifier, 191 F.3d 983, 990 (9th Cir. 1999).

                                 21 B.       PLAINTIFF’S CLAIM FOR INTENTIONAL INFLICTION OF EMOTIONAL
                                             DISTRESS FAILS AS A MATTER OF LAW BECAUSE DEFENDANT’S
                                 22
                                             CONDUCT WAS NOT EXTREME AND OUTRAGEOUS
                                 23          Plaintiff’s claim for intentional infliction of emotional distress (“IIED”) is premised on
                                 24 Mr. Gutierrez calling him the “N-word” word one time in November 2019. 1 Plaintiff’s Opposition

                                 25 now argues that the following additional conduct – all of which occurred at least 5 months before

                                 26
                                      1
                                 27  Plaintiff was let go approximately 5 months later due to a lack of work. Significantly, Plaintiff’s
                                    Complaint does not allege that any improper conduct occurred, or that he suffered any sort of
                                 28 emotional distress from the time that he complained about Mr. Gutierrez in November 2019 until
                                    his termination.
                                                                                    2
                                         Case 2:20-cv-01765-APG-EJY Document 13 Filed 12/08/20 Page 3 of 5




                                  1 Plaintiff was let go due to a lack of work – constitutes IIED: Mr. Gutirrez “demanded that Mr.

                                  2 Colvin do various unnecessary tasks”, Mr. Gutierrez “followed [Plaintiff] him around and

                                  3 scrutinized his work”, Mr. Gutierrez “made other derogatory comments directly to Mr. Colvin”

                                  4 (Plaintiff’s Complaint does not state what those comments were), and Mr. Gutierrez demanded

                                  5 that Plaintiff “get on his hands and knees to clean up”. (Plaintiff’s Opposition at p. 9:16-22.)

                                  6          Clearly, this conduct simply points to the conclusion that Plaintiff believed that Mr.

                                  7 Gutierrez picked on him. However, none of these allegations, including the one-time use of the

                                  8 “N-word” supports a claim for IIED, because the conduct is not “outside all possible bounds of

                                  9 decency.” See Maduike v. Agency Rent–A–Car, 953 P.2d 24, 26 (Nev.1998); and Whittemore v.

                                 10 Anderson Financial Services, LLC, 2020 WL 1430377 (D. Nev. 2020) (slip copy). Accordingly,
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 Plaintiff’s claim for IIED must be dismissed with prejudice. Additionally, permitting Plaintiff to

                                 12 amend his Complaint would be futile.

                                 13 C.       PLAINTIFF’S OPPOSITION ADMITS THAT THERE IS NO SUCH CLAIM AS
                                             VICARIOUS LIABILITY / RESPONDEAT SUPERIOR
                                 14
                                             Plaintiff’s Opposition concedes that respondeat superior / vicarious liability is a theory of
                                 15
                                      liability, not a cause of action. See Mitschke v. Gosal Trucking, LDS., et al., 2:14–cv–1099 JCM
                                 16
                                      (VCF), 2014 WL 5307950, at *2–3 (D. Nev. 2014); and Bravo v. Caesars Entertainment
                                 17
                                      Corporation, 2:14–CV–1616 JCM (CWH) 2014 WL 7178359 (D. Nev. 2014). However, Plaintiff
                                 18
                                      also seems to mistakenly believe that he can amend his Complaint and sue for vicarious liability.
                                 19
                                      However, that is not possible because respondeat superior and vicarious liability are one and the
                                 20
                                      same. See Mitschke v. Gosal Trucking, LDS, supra, at *2-3. Accordingly, there is no way for
                                 21
                                      Plaintiff to amend and create a claim that legally cannot exist. As such, Plaintiff’s cause of action
                                 22
                                      must be dismissed with prejudice.
                                 23
                                      ///
                                 24
                                      ///
                                 25
                                      ///
                                 26
                                      ///
                                 27

                                 28

                                                                                       3
                                           Case 2:20-cv-01765-APG-EJY Document 13 Filed 12/08/20 Page 4 of 5




                                      D.      PLAINTIFF’S CAUSE OF ACTION FOR NEGLIGENT HIRING, TRAINING
                                  1           AND SUPERVISION MUST BE DISMISSED BECAUSE (1) IT IS PREEMPTED
                                              BY THE NIIA, AND (2) PLAINTIFF’S COMPLAINT FAILS TO PROVIDE EVEN
                                  2
                                              A SINGLE FACT IN SUPPORT OF THE CLAIM
                                  3           Once again, Plaintiff cannot escape the fact that his Complaint unequivocally maintains
                                  4 that all of the alleged improper conduct occurred during the course and scope of Plaintiff’s

                                  5 employment. Therefore, there is no getting around the conclusion that his claim for negligent

                                  6 hiring, training and supervision is preempted by the NIIA and must be dismissed with prejudice.

                                  7 See Young v. Zappos.com, Inc., 2:08–cv–741 JCM (PAL), 2010 WL 1612140, at * 4–5 (D. Nev.

                                  8 2010) (citing Wood v. Safeway, 121 P.3d 1026 (Nev. 2005). Accordingly, the Court should find

                                  9 that the NIIA bars Plaintiff’s negligent hiring, training and supervision claim.

                                 10           Additionally, Plaintiff’s Opposition fails to point to even a single fact in the Complaint
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 that supports his claim. Instead, Plaintiff simply regurgitates the same conclusory boilerplate

                                 12 allegations.

                                 13                  82.    Defendant M.J. Dean owed a duty of care to Mr. Colvin to
                                                     properly train and supervise its employees to refrain from
                                 14                  discrimination, harassment and retaliating against other employees.
                                 15                  83.    Defendant MJ. Dean breached that duty when it failed to
                                 16                  properly train and supervise its employees to refrain from
                                                     discrimination, harassment and retaliating against other employees.
                                 17
                                                     84.     Defendant MJ. Dean knew or should have known that Mr.
                                 18                  Gutierrez and possibly other employees and/or agents were
                                                     subjecting Mr. Colvin to discrimination, harassment and retaliation.
                                 19
                                      (Complaint, ¶¶ 82-84.)
                                 20
                                              Finally, Plaintiff’s Opposition fails to even address the fact that his Complaint only alleges
                                 21
                                      purely economic loss, which is not recoverable for negligence claims such as negligent hiring,
                                 22
                                      training and supervision. See Local Joint Executive Bd. of Las Vegas, Culinary Workers Union,
                                 23
                                      Local No. 226 v. Stern, 651 P.2d 637, 638 (Nev.1982); Brophy v. Day & Zimmerman Hawthorne
                                 24
                                      Corp., 799 F.Supp.2d 1185, 1201–02 (D. Nev. 2011); Blanck v. Hager, 360 F.Supp.2d 1137, 1157
                                 25
                                      (D. Nev. 2005).
                                 26
                                      ///
                                 27
                                      ///
                                 28

                                                                                        4
                                          Case 2:20-cv-01765-APG-EJY Document 13 Filed 12/08/20 Page 5 of 5




                                  1 E.       CONCLUSION

                                  2          Based on the foregoing, Plaintiff’s causes of action for NIED, IIED, vicarious liability /

                                  3 respondeat superior, and negligent hiring, training and supervision should be dismissed with

                                  4 prejudice.

                                  5 Dated: December 8, 2020                       Respectfully submitted,

                                  6                                               HOWARD & HOWARD ATTORNEYS PLLC

                                  7                                               By: /s/ Robert Rosenthal
                                                                                     Robert Rosenthal, Esq.
                                  8                                                  Martin A. Little, Esq.
                                                                                     3800 Howard Hughes Parkway, Suite 1000
                                  9                                                  Las Vegas, Nevada 89169
                                                                                     Attorneys for Defendant M.J. Dean
                                 10                                                  Construction, Inc.
HOWARD & HOWARD ATTORNEYS PLLC




                                 11

                                 12

                                 13

                                 14                                   CERTIFICATE OF SERVICE
                                 15          I hereby certify that a true and correct copy of the foregoing document has been
                                 16
                                      electronically filed and served upon the following parties on December 8, 2020 through the
                                 17
                                      Court’s ECF system.
                                 18
                                             Jesse M. Sbaih, Esq.
                                 19          Ines Olevic-Saleh, Esq.
                                 20          JESSE SBAIH & ASSOCIATES, LTD.
                                             The District at Green Valley Ranch
                                 21          170 South Green Valley Parkway, Suite 280
                                             Henderson, Nevada 89012
                                 22          Attorneys for Plaintiff
                                 23

                                 24
                                                                                 /s/ Barbara Dunn
                                 25                                        Howard & Howard Attorneys PLLC

                                 26   .


                                 27

                                 28

                                                                                     5
